ACCEPTED
                                                                                           05-15-00272-CV
                                                                                FIFTH COURT OF APPEALS
                                                                                           DALLAS, TEXAS
                                                                                       6/5/2015 5:24:40 PM
                                                                                                LISA MATZ
                                                                                                    CLERK


                         NO. 05-15-00272-CV
                                                                         FILED IN
                                                                  5th COURT OF APPEALS
                                                                      DALLAS, TEXAS
                            In the Fifth Court of Appeals
                                                                  6/5/2015 5:24:40 PM
                                    Dallas, Texas
                                                                        LISA MATZ
                                                                          Clerk


                       JERRY WRIGHT AND STACI WRIGHT,
                                 Appellants,

                                          v.

                               GREGORY S. MENTA,
                                   Appellee.


                      On Appeal from the 59th District Court
                                 Grayson, Texas
                       Trial Court Cause No. CV-12-0093



           UNOPPOSED FIRST MOTION FOR EXTENSION OF TIME
                     TO FILE APPELLEE’S BRIEF


TO THE HONORABLE COURT OF APPEALS:

      Appellee Gregory S. Menta files this unopposed motion for extension of time

to file his brief under the authority of Texas Rules of Appellate Procedure 10.5(b)(1):

                                A. INTRODUCTION.

      1.     This is an appeal from an Order and Final Judgment with Amended Final

Arbitration Award.

      2.     Appellants filed their brief on May 6, 2015. Appellee’s brief is currently

due June 5, 2015.
      3.    Appellee requests a 30 day extension to file his Appellee’s Brief, or up

to and including July 6, 2015.

      4.    This is Appellee’s first request for an extension of time.

                           B. BASES FOR EXTENSION.

      5.    In addition to attempting to prepare the brief in this case, undersigned

counsel for Appellee has been otherwise engaged in:

      *     Prepared and presented a hearing in Jose & Edna Perez v. Loya

            Insurance Company, Cause No. 2009-32923 in the 113th Judicial

            District Court, Harris County, Texas, on May 29, 2015;

      *     Prepared and presented a hearing in Samuel Guerra v. Travelers Lloyds

            of Texas Insurance Company, Cause No. 2009-33090 in the 125th

            Judicial District Court, Harris County, Texas on May 29, 2015;

      *     Preparing a brief in Bay Area Healthcare Group, Ltd. d/b/a Corpus

            Christi Medical Center v. Brenda Martinez, Cause No. 13-15-00118-

            CV, in the Thirteenth Court of Appeals, due on June 5, 2015;

      *     Preparing a amici brief in Greater Houston Partnership v. Ken Paxton,

            Texas Attorney General; and Jim Jenkins, Cause No. 13-0745, in the

            Supreme Court of Texas;




                                        -2-
      *      Preparing a brief in Erin Lynn Stow and Katherine Bradley v. Slammin

             4, LLC, et al., Cause No. 14-15-00044-CV, in the Fourteenth Court of

             Appeals, Houston, Texas, due on June 10, 2015;

      *      Preparing a motion to compel in Henry Olusegun George, et al. v.

             Hartford Life and Accident Insurance Company and Examination

             Management Services, Inc., Cause No. 4:15-cv-00381, in the United

             States District Court for the Southern District, Houston, Texas, and

      *      Preparing for a trial in Felicita Del Carmen Canas, et al. v. CenterPoint

             Energy Resources Corp., Cause No. 2011-08170, in the 157th Judicial

             District Court, Harris County, on June 15, 2015.

                                     C. PRAYER.

      6.     For these reasons, Appellee asks that the court grant his extension of 30

days to file his brief, or up to and including July 6, 2015.

                                                Respectfully submitted,

                                                KELLY, DURHAM & PITTARD, L.L.P.


                                        By:     /s/ Peter M. Kelly
                                                Peter M. Kelly (Lead Counsel)
                                                State Bar No. 00791011
                                                1005 Heights Boulevard
                                                Houston, Texas 77008
                                                Telephone: 713.529.0048
                                                Facsimile: 713.529.2498
                                                Email: pkelly@texasappeals.com


                                          -3-
       PERDUE & KIDD

By:    /s/ Donald H. Kidd
       Donald H. Kidd, Co-Counsel
       State Bar No. 11383100
       510 Bering Drive, Suite 550
       Houston, Texas 77057
       Telephone: 713.520.2500
       Facsimile: 713.520.2525
       Email: dkidd@perdueandkidd.com

       HYNDS & GORDON, P.C.

By:     /s/ J. Don Gordon
       J. Don Gordon, Co-Counsel
       State Bar No. 08200200
       500 North Sam Rayburn Freeway
       Suite 200
       Sherman, Texas 75090
       Telephone: 903.892.1807
       Facsimile: 903.893.2015
       Email: jdon@hyndsgordon.com

       Counsel for Appellee
       Gregory S. Menta




 -4-
                        CERTIFICATE OF CONFERENCE

      I, Peter M. Kelly, certify that I have conferred with opposing counsel, and
Bryan Burg does not oppose this request for an extension of time.


                                             /s/ Peter M. Kelly
                                             Peter M. Kelly




                                       -5-
                            CERTIFICATE OF SERVICE

      A true and correct copy of this Unopposed Motion for Extension of Time to File
Appellee’s Brief has been forwarded to all counsel of record on June 5, 2015, as
follows:

Bryan H. Burg
SIEBMAN, BURG, PHILLIPS & SMITH, LLP
4949 Hedgcoxe Rd., Suite 230
Plano, Texas 75024
bryanburg@siebman.com
Via Facsimile: 214.387.9125

Clyde M. Siebman
SIEBMAN, BURG, PHILLIPS & SMITH, LLP
Federal Courthouse Square
300 N. Travis Street
Sherman, Texas 75090
clydesiebman@siebman.com
fax: 903.870.0066

Elvin E. Smith, III
LAW OFFICES OF ELVIN E. SMITH, III PLLC
307 Dartbrook
Rockwall, Texas 75087
esmith@eeslaw.com
fax: 972.722.3332

Counsel for Appellant Jerry Wright




                                              /s/ Peter M. Kelly
                                              Peter M. Kelly




                                        -6-